We are informed by the litigants of this case that the plaintiff has appealed from a judgment in her favor recognizing her as an ordinary creditor of the Tangipahoa Bank  Trust Company in liquidation.
We find, after a careful perusal of the transcript, two minute entries referring to judgment being rendered but fail to find any original or certified copy of any signed judgment.
The following records and documents were presumably offered to be filed in evidence and are also lacking and not included in the transcript: (1) Record in the "Succession of Henderson Wren and Re; Minor No. 208 of the Docket of this court"; (2) "Two provisional accounts filed by the Amite Bank  Trust Co., Administrator, and sworn to by H.S. Weigel, Trust Officer, on June 1, 1929, and a similar account sworn to by Mr. Weigel, Trust Officer, before T.E. Dollunde on the 22nd day of April, 1931"; (3) "Appointment of the Tangipahoa Bank  Trust Company as the tutor to the minor, and also the appointment of the Guaranty Bank Trust Company"; (4) "The transfer of the Assets of the Amite Bank  Trust Company to the Tangipahoa Bank  Trust Company."
This case cannot be considered and decided by us without these records; especially in the absence of a signed judgment, the very basis of an appeal. We must maintain regularity and consistency in our proceedings and cannot close our eyes to such glaring defects in the transcript.
For these reasons, it is ordered that the appeal be dismissed on our own motion, at the cost of appellant.